IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1094
                             Filed October 26, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES LEE SCHRAGE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Butler County, Peter B. Newell,

District Associate Judge.



      A defendant appeals his convictions and sentences for possession of

controlled substances. AFFIRMED.



      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., Tabor, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


TABOR, Judge.

      Charles Schrage contends the State failed to prove he had actual or

constructive possession of methamphetamine and marijuana found under a

riding lawn mower being repaired by his brother Dennis Schrage. Charles also

argues the district court failed to give adequate reasons for his prison sentence.

      Viewing the evidence in the light most favorable to the State, we find

substantial evidence supporting the jury’s guilty verdicts.    On the sentencing

issue, we find the district court articulated succinct, yet sufficient, reasons for

selecting its particular sentence in compliance with Iowa Rule of Criminal

Procedure 2.23(3)(d). Accordingly, we affirm.

      I.     Facts and Prior Proceedings

      Two Waterloo police investigators and the Parkersburg police chief

converged on the Schrage residence one afternoon in late May 2013 to execute

an arrest warrant for Dennis. The local police chief arrived first and saw Charles

standing in the driveway facing him. As the chief approached, Charles started to

walk away. The chief ordered Charles to show his hands and repeated, “Charlie,

Charlie, stop.” But Charles kept walking toward his brother, Dennis, who was

kneeling near a riding lawnmower in the yard.

      When Charles reached his brother, Investigator Brice Lippert saw him

“reach over to Dennis Schrage with his left hand, and then . . . saw Dennis

Schrage cup something and then take it and put it underneath the deck of the

riding lawn mower.” Lippert recalled the hand-off was one motion and took just a

matter of seconds: “[A]s soon as he got it, just took it; went right underneath the

deck.” Lippert could not see what Charles handed to Dennis.
                                         3


       The officers then seized both Dennis and Charles. The police chief looked

under the mower and found a brass pipe; a prescription bottle containing

marijuana; and a small silver container, about the size of a tube of lip balm,

containing methamphetamine. The items looked clean, as if they had not been

on the ground for long. Charles said “he was giving Dennis his phone and that’s

what [Lippert] witnessed.”    Charles’s explanation did not make sense to the

investigators because Charles had his cell phone on his belt, and Dennis had his

cell phone in his shirt pocket. In letters from prison, Dennis told his brother he

would take the blame for all of the items found under the mower and “you had my

phone that you handed me, is a lot better story.”

       The State charged Charles with possession of methamphetamine, third

offense, a class “D” felony, in violation of Iowa Code section 124.401(5) (2013),

and possession of marijuana, second offense, an aggravated misdemeanor, in

violation of section 124.401(5). The State presented its case to a jury in April

2015. The three officers testified, as did Dennis Schrage. Dennis, who was not

scheduled to be released from prison until 2054, testified the controlled

substances under the mower belonged to him. Dennis said he was “greasy up to

[his] elbows” from working on the mower, and Charles was just handing Dennis’s

phone back to him when investigators approached the scene.               The jury

deliberated for twenty-eight minutes before returning guilty verdicts.

       At the sentencing hearing, Charles told the court he went to his brother’s

house to grill and help put a belt on the lawn mower: “[T]here was drugs found

underneath the lawn mower. I was not seen carrying or had on me.” The court

responded: “[T]he jury didn’t agree with you, and I think the evidence is contrary
                                        4


to what you’ve stated here in court. I think you have been pretty consistent in not

accepting responsibility for your actions in these matters.” The court rejected a

recommendation in the presentence investigation report for suspended

sentences and imposed indeterminate prison terms of five years and two years to

run concurrently. Charles appeals his convictions and sentences.

      II.    Scope and Standards of Review

      We review challenges to the sufficiency of the evidence for legal error.

See Iowa R. App. P. 6.907; see also State v. Rohm, 609 N.W.2d 504, 509 (Iowa

2000). If the jury’s verdict is supported by substantial evidence, we uphold it.

See Rohm, 609 N.W.2d at 509. The word “substantial” describes evidence from

which a reasonable fact finder could determine a defendant’s guilt beyond a

reasonable doubt. Id. We review the facts in the light most favorable to the

verdict and consider not only evidence bolstering the verdict, “but all reasonable

inferences which could be derived from the evidence.” See id.

      We likewise review the imposition of sentence for correction of legal error.

See State v. Hennings, 791 N.W.2d 828, 833 (Iowa 2010). We will reverse the

district court only if we find an abuse of discretion or some defect in the

sentencing procedure.    See id.    Our rules of criminal procedure require the

sentencing court to state on the record its reason for a particular sentence. See

Iowa R. Crim. P. 2.23(3)(d). The rule does not require detailed reasons for the

sentence imposed, but the court must provide “at least a cursory explanation” to

allow appellate review of its discretionary action.    See State v. Barnes, 791

N.W.2d 817, 827 (Iowa 2010).
                                         5


      III.   Analysis

      A. Substantial Evidence

      The State was required to prove beyond a reasonable doubt that Charles

knowingly or intentionally possessed marijuana and methamphetamine and knew

the substances he possessed were marijuana and methamphetamine.             On

appeal, he contends the State failed to show that he had “actual or constructive

possession of the illegal substances.”

      Possession means the exercise of dominion and control over contraband.

State v. Kern, 831 N.W.2d 149, 160 (Iowa 2013). To obtain a conviction, the

State may show the defendant had either actual or constructive possession of

the items. Id. at 160–61. Actual possession requires locating the contraband on

the defendant’s person or substantial evidence allowing the fact finder to

conclude the defendant had the contraband on his person at one time. State v.

Thomas, 847 N.W.2d 438, 442 (Iowa 2014).          The State can show actual

possession by direct or circumstantial evidence. State v. Vance, 790 N.W.2d

775, 784 (Iowa 2010).

      Constructive possession allows a fact finder to infer the defendant’s

possession of the contraband from its location or other circumstances. Thomas,

847 N.W.2d at 443.      When officers find drugs in a location not under the

exclusive control of the defendant, the State must offer additional evidence to

establish possession.    Id.   The additional proof can include incriminating

statements or actions by the accused, fingerprints on the drug packaging, and

any other circumstances linking the accused to the drugs. See State v. Cashen,

666 N.W.2d 566, 571 (Iowa 2003).
                                         6


      Charles complains the jury failed to follow its instructions regarding

possession because Dennis took sole responsibility for knowing the drugs were

under the mower, Investigator Lippert could not positively identify what was

transferred between Charles and Dennis, and “no fingerprinting was conducted”

on the containers holding the illegal substances.

      The State argues strong circumstantial evidence showed Charles actually

possessed the drugs before handing them to his brother.            We agree.      See

Thomas, 847 N.W.2d at 444, 447 (upholding possession conviction where drugs

were found in close proximity to the defendant; defendant had taken actions most

logically explained by his efforts to “get the drugs off his person; and when

apprehended,    the   defendant   made       false   statements   and   engaged    in

misdirection”). Initially, we find it significant Charles ignored the commands of

the police chief and made a beeline to his brother’s location. See State v. Dewitt,

811 N.W.2d 460, 476 (Iowa 2012) (pointing to conduct consistent with guilt when

Dewitt tried to “break away and flee” as police approached). Next, Charles and

Dennis have both admitted making a hand-to-hand exchange. Although Lippert

did not see what items were exchanged, the Schrages’ explanation that they

were passing a cell phone “did not make sense.” Lippert testified to seeing one

motion of Dennis receiving something from Charles and stashing what he

received under the mower’s deck.         And both of the brothers’ cell phones

remained in their possession. The jury was free to discount Dennis’s testimony

regarding the exchange of his cell phone, especially given the contents of his

letter to Charles, suggesting they revise their story, and the fact Dennis was

already serving a long prison term and would have little to lose in taking the
                                          7

blame for drugs possessed by his brother. See State v. Blair, 347 N.W.2d 416,

420 (Iowa 1984) (describing function of the jury as “plac[ing] credibility where it

belongs”).

       Similar to Thomas, the most logical explanation for what the investigators

saw was that Charles was motivated to get rid of the drugs upon seeing law

enforcement, passed them to his brother, and his brother placed them under the

mower where the investigators soon discovered them. See 847 N.W.2d at 444.

On this record, we decline to disturb the jury’s guilty verdicts.

       B. Sentencing Reasons

       On appeal, Charles contends the sentencing judge did not give adequate

reasons for ordering incarceration.        The district court offered Charles the

following rationale for declining to suspend his sentences:

        [Y]ou have been to prison three times. You’re facing a felony
       offense here . . . . I think that the State’s recommendation for
       incarceration is appropriate. And again, you have not accepted
       responsibility for what you did. You have a lengthy criminal history.
       You have been unsuccessful on probation in the past. I think that a
       prison sentence is merited.

       The question is whether the succinct nature of the court’s statement of

reasons handicaps our review of its sentencing discretion. We conclude the

court’s reasons were sufficient to explain its motivation for imposing

incarceration.   See State v. Carberry, 501 N.W.2d 473, 478 (Iowa 1993)

(upholding sentences despite “extremely terse” statement by the court); see also

State v. Victor, 310 N.W.2d 201, 205 (Iowa 1981) (finding it clear from court’s

brief statement what prompted the sentence). A sentencing court is not required

to specifically mention all potentially mitigating circumstances.    See State v.
                                        8

Russian, 441 N.W.2d 374, 375 (Iowa 1989). We find no abuse of discretion in

the sentencing court’s compliance with rule 2.23(3)(d).

      AFFIRMED.